Citation Nr: 1747784	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  13-30 931A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance of another person. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1973 to September 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.


FINDING OF FACT

The Veteran did not report for a necessary VA examination scheduled in July 2015 in conjunction with his claim for special monthly compensation based on the need for aid and attendance, and has not shown good cause for doing so.


CONCLUSION OF LAW

The claim for special monthly compensation based on the regular need for the aid and attendance of another person is denied. 38 U.S.C.A. §§ 1114(l), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350(b), 3.352(a), 3.655 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In July 2015, this matter was remanded by the Board in order to afford the Veteran an additional examination in connection with his claim.  The Veteran, however, did not report for the examination. 

When entitlement or continued entitlement to a benefit cannot be confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination scheduled in conjunction with a claim for increase, the claim shall be denied.  Examples of "good cause" include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc. 38 C.F.R. § 3.655 (2016). 

As noted above, the Board remanded the Veteran's appeal in July 2015 so that a VA examination could be scheduled.  The stated bases for the Board's remand were so that an updated assessment could be obtained taking into account the impact of the Veteran's service-connected disabilities and their medications on the Veteran's ability to care for his needs.  Such was prompted by evidence in the file suggesting that the Veteran's disability picture may have worsened since his prior VA examination, at which time the examiner felt that that the Veteran could perform all functions of self -care.  Indeed, the examination was necessary to evaluate the Veteran's assertions of worsening and to determine the extent of worsening if found.  As explained by the Board in its remand, the evidence of record was not sufficient to reach a decision on the issue at that time.  Accordingly, the examination was necessary for resolution of the Veteran's appeal.

The Veteran was notified of the examination by a July 2015 letter. The record is clear that the Veteran relocated from Wyoming to Wisconsin prior to scheduling the Veteran's examination. Notice was sent to the Veteran's Wisconsin P.O. Box address, and there is no indication that the letter was returned as undeliverable. A review of the record reveals that the Veteran failed to report for his VA examination, and the notation on the cancellation report indicated that the "Veteran withdrew claim."  [The Board notes in passing that because written intent to withdraw his claim has not been received by VA, the claim remains at issue.]  In any event, the record is clear that the Veteran was provided notice of, and failed to report for his VA examination. Since his examination, the Veteran has not provided any reason for his failure to report.  The Board accordingly finds that good cause has not been shown. 

The use of the word "shall" in 38 C.F.R. § 3.655(b) leaves no discretion in this matter. Because the Veteran failed to report for a VA examination that was necessary to establish entitlement to the increased benefit sought, and additionally failed to provide good cause, the claim for special monthly compensation based on the need for aid and attendance must be denied.  38 C.F.R. § 3.655 (2016); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to special monthly compensation based on the need for aid and attendance is denied.



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


